Order affirmed, with ten dollars costs. Memorandum: The City Charter and the General City Law grant to the common council duties and powers for the exercise of which investigations are desirable and often necessary. We, therefore, think that the power to hold investigations is implicit in the authority granted. Even without such authority the power to investigate is incidentally imphed. (Briggs v. Mackellar, 2 Abb. Pr. 30, 56, 57; Matter of Doyle, 257 N. Y. 244, 260.) Without the power to subpoena witnesses, the power to investigate would be seriously curbed. The courts cannot assume to pass upon the good faith of pubEe officials in the discharge of their functions. (Matter of Hirschfield v. Craig, 239 N. Y. 98, 106.) We find no merit in the contention that the common council should have proceeded by ordinance rather than by resolution or In the special appearance of the appeEants in the court below. AE concur. (The order grants an appEcation for issuance of subpoenas duces tecum 'and personal subpoenas against appeEants to appear before the committee and pro*922duce certain records.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.